Order entered February 6, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-13-00416-CR

                              THE STATE OF TEXAS, Appellant

                                              V.

                              ELIZABETH HOSKINS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. MB07-20056-M

                                          ORDER
       Before the Court is Elizabeth Hoskins’s February 5, 2014 Motion for Extension of Time

to File Appellee’s Brief.

       The State filed its brief on September 17, 2013. On September 20, 2013, we abated the

appeal to allow the trial court to enter an order nunc pro tunc correcting the date on which

Hoskins’s motion for new trial was granted and to determine whether the appellate record could

be supplemented with a file-stamped copy of Hoskins’s amended motion for new trial. We

reinstated the appeal on October 24, 2013 and ordered that Hoskins’s brief was due by

November 23, 2013. On December 18, 2013, Hoskins filed a Motion to Require the Court

Reporter to Comply with TRAP 34.6(h) and for an Extension of Time to File Appellee’s Brief.

On December 19, 2013, we granted the motion and ordered Hoskins to file her brief no later than
February 3, 2014. Also on December 19, 2013, we notified Hoskins’s attorneys that the case

was set for submission on March 4, 2014 at 9:00 a.m. On February 5, 2014, Hoskins filed the

motion presently before the Court requesting that the deadline for filing her brief be extended to

March 5, 2014.

       We DENY the motion. Hoskins is ORDERED to file her appellee brief by February 18,

2014. If Hoskins fails to file a brief by February 18, 2014, the case will be submitted on March

4, 2014 at 9:00 a.m. without an appellee’s brief and Hoskins will not be allowed to participate in

oral argument. See TEX. R. APP. P. 39.1.




                                                    /s/     ROBERT M. FILLMORE
                                                            PRESIDING JUSTICE